Citation Nr: 1219380	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-35 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability in addition to service-connected other than posttraumatic stress disorder (PTSD) with depression, to include anxiety.

2.  Entitlement to an initial rating greater than 50 percent for PTSD with depression. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran had active service from June 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted, in pertinent part, the Veteran's claim of service connection for PTSD, assigning a 30 percent rating effective July 26, 2007 and denied separate claims of service connection for depression and for an anxiety disorder.  

In a December 2009 Supplemental Statement of the Case (SSOC), the RO granted the Veteran's claim of service connection for depression and evaluated it as part of his higher initial rating claim for service-connected PTSD (which the RO recharacterized as service-connected PTSD with depression).  The RO also continued the denial of the Veteran's service connection claim for an anxiety disorder (which it recharacterized as anxiety). 

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The competent evidence indicates that, in addition to PTSD, the Veteran also has been diagnosed as having anxiety and depression.  As noted, the RO found in the December 2009 SSOC that service connection was warranted for depression and evaluated it as part of the Veteran's service-connected PTSD with depression.  Thus, the claims are as stated on the title page of this decision. 

As will be addressed below, the competent evidence (in this case, VA examination reports dated in June 2008, October 2009 and May 2011, Vet Center records, and other VA outpatient treatment records) shows that no distinctions were drawn by the Veteran's VA treating physicians between the symptomatology attributable to his service-connected PTSD and the symptomatology attributable to his depression.  Because the competent evidence has shown that the Veteran's PTSD and depression are related to active service, and because no distinctions were made by his VA treating physicians between his PTSD, depression and anxiety, the Board concedes that all of the Veteran's psychiatric symptomatology attributable to PTSD with depression is related to active service.

In an April 2011 decision, the Board remanded these issues for additional development.

In a March 2012 rating decision, the RO granted a higher initial disability rating of 50 percent for PTSD with depression, effective July 26, 2007.  As a higher schedular evaluation for this disability is possible, the issue of entitlement to an initial rating in excess of 50 percent remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to initial rating greater than 50 percent for an acquired psychiatric disorder to include PTSD with depression and anxiety is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In addition to his service-connected PTSD with depression, the Veteran has also been diagnosed with anxiety.

2.  The symptomatology of the Veteran's acquired psychiatric disability other than PTSD with depression, to include anxiety, cannot clearly be distinguished from that of his service-connected PTSD with depression.


CONCLUSION OF LAW

Service connection is warranted for an acquired psychiatric disability other than PTSD with depression, to include anxiety, as part of the Veteran's already service-connected PTSD with depression.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011); Clemons v. Shinseki, 23 Vet. App. 1 (2009); Mittleider v. West, 11 Vet. App. 181 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim for service connection for an acquired psychiatric disability other than PTSD with depression, to include anxiety, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Moreover, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Factual Background and Analysis

The Veteran has contended that his current acquired psychiatric disability other than PTSD with depression, to include anxiety, is related to active service.  As noted above, the competent evidence indicates that the Veteran's VA treating physicians made no distinctions between the psychiatric symptomatology attributable to his PTSD and to his depression.  The competent evidence also shows that the Veteran has been diagnosed as having PTSD, depression, and anxiety.  Specifically, an August 2008 treatment also reported that the Veteran presented with PTSD/anxiety/depression while a January 2009 treatment note assessed the Veteran with PTSD, depression and anxiety.

Per the April 2011 Board remand instructions, the Veteran underwent a VA examination in May 2011 to determine the current severity of his psychiatric disabilities and to address the nature and etiology of any acquired psychiatric disability other than PTSD with depression, to include anxiety, that the Veteran experienced.  The examiner diagnosed the Veteran with chronic, moderate PTSD and recurrent, moderate, major depressive disorder which was secondary to his physical difficulties and PTSD.  The examiner determined that approximately 25 percent of the Veteran's depression is attributed or was caused by his PTSD and approximately 75 percent of his depression was caused by his current medical difficulties.  The Veteran's depression, secondary to his medical difficulties were independent of his PTSD with depression.

While the Board notes that the examiner did not diagnose anxiety or address the etiology of any anxiety disorder, the Board notes that the Veteran has contended that all of his psychiatric symptomatology/impairment is related to his military service.  Moreover, under the VA rating criteria all psychiatric disabilities other than eating disorders are evaluated under the general rating formula detailed at 38 C.F.R. § 4.130.  The Veteran is not seeking service connection for an eating disorder.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court found that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

Therefore, the practical effect of this appellate claim is whether all of the Veteran's current psychiatric impairment is to be recognized as originating from his service-connected disability.  VA adjudicators are precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

While there is no definitive opinion on whether the Veteran has a current anxiety disorder and whether the symptomatology is attributable to the Veteran's service-connected PTSD, with resolution of reasonable doubt in favor of the Veteran, the Board finds that the Veteran's anxiety is part and parcel of any psychiatric disorder however diagnosed.

In view of the foregoing, the Board finds that the symptomatology of the Veteran's acquired psychiatric disability other than PTSD with depression, to include anxiety cannot clearly be distinguished from that of his service-connected PTSD with depression.  Therefore, service connection is warranted for an acquired psychiatric disability other than PTSD with depression, to include anxiety.  As detailed above however, the practical effect of this decision is that all of the Veteran's psychiatric impairment is to be attributable to the already service-connected PTSD with depression, and the Board will do so in the adjudication as to whether an initial rating in excess of 50 percent is warranted in this case.


ORDER

Entitlement to service connection for an acquired psychiatric disability other than PTSD with depression, to include anxiety is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

As noted above, the Board has granted service connection for an acquired psychiatric disability to include anxiety.  Additionally, it has been determined that the symptomatology of the Veteran's acquired psychiatric disability other than PTSD with depression, to include anxiety cannot clearly be distinguished from that of his service-connected PTSD with depression.  Thus, as noted above, all of the current psychiatric impairment is to be recognized as originating from his service-connected disability.  See Esteban, supra.

As a result, the Veteran's service-connected disability is now recharacterized as an acquired psychiatric disability to include PTSD with depression and anxiety.  As such, the Veteran's symptoms from his anxiety disorder are inextricably intertwined with the disability rating for the acquired psychiatric disability.  The RO, however, did not take into consideration the Veteran's symptomatology of his anxiety disorder when determining that the Veteran was entitled to an initial 50 percent disability rating.

Thus, remand of this issue for adjudication by the RO is necessary to include the now service connected symptoms associated with the Veteran's acquired psychiatric disorder to include PTSD, depression and anxiety.   Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the issue of entitlement to initial rating greater than 50 percent for an acquired psychiatric disorder to include PTSD with depression and anxiety, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted to the appellant's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate opportunity for response thereto. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


